Citation Nr: 1434448	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  12-05 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of frostbite to the feet.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Nashville, Tennessee, has current jurisdiction.  The Board remanded the instant matter in August 2013 and April 2014, and the case now returns for final appellate review.

In July 2014, the Veteran waived the 30 day period in which he may submit additional evidence and requested that the Board proceed with the adjudication process.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals a November 2010 VA Income-Net Worth and Employment Statement (VA Form 21-527) submitted by the Veteran.  The remaining documents contained in Virtual VA are either duplicative of the evidence in the VMBS file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current lower extremity and foot disorders, claimed as residuals of frostbite to the feet, are not shown to be causally or etiologically related to any disease, injury, or incident during service, to include an in-service frostbite injury, and Raynaud's disease did not manifest within one year of his service discharge.


CONCLUSION OF LAW

The criteria for service connection for residuals of frostbite to the feet have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2010 letter, sent prior to the July 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for frostbitten feet and a leg condition (claimed as resulting from frostbitten feet), as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service discharge examination as well as post-service VA and private treatment records have been obtained and considered.  In January 2014, the AOJ obtained the sick and morning reports from the 809th Engineering Battalion dated from January 1952 to March 1952.  Personnel Information Exchange System (PIES) responses dated in June 2010 indicated that a search of the sick and morning reports related to Company C, 501st Airborne Medical Battalion dated from January 1953 to March 1953 contained no remarks related to the Veteran and that the Veteran's service records were fire-related.  The AOJ issued a Formal Finding of Unavailability as to the Veteran's service treatment records in June 2010 and subsequently notified the Veteran as to the issuance of such a finding in the February 2012 supplemental statement of the case (SSOC).  The Board also notes that the Veteran, in a May 2013 statement, indicated that he had attempted to obtain his service treatment records from the National Personnel Center (NPRC) about 15 years ago and that he had been informed that the records may have been destroyed in the fire.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Board notes that the Veteran has reported receiving Social Security Administration (SSA) benefits.  In a November 2012 Income-Net Worth and Employment Statement (VA Form 21-527), the Veteran indicated that he was not receiving disability benefits from the SSA and that he was receiving "Regular Social Security," presumably referring to retirement benefits.  There is no other indication that the Veteran receives SSA disability benefits.  Therefore, it is not necessary to request records from SSA with regards to this claim for service connection.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").

The Veteran was afforded a VA examination in September 2013 in order to adjudicate his claim for service connection and an addendum opinion was subsequently obtained in April 2014.  In this regard, the Board notes that the VA examiners offered an etiological opinion as to the claimed disability and based their conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiners is sufficient to assist VA in deciding the claim for service connection.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the August 2013 and April 2014 remand directives by requesting that the Veteran identify or submit relevant evidence related to his claimed residuals of a frostbite or other cold weather injury in a September 2013 letter, obtaining updated VA treatment records, requesting unit sick and morning reports dated, and obtaining an etiological opinion, and, as such, that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (is) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Cold injury residuals are not deemed a chronic disease under 38 C.F.R. § 3.309(a), although Raynaud's disease is deemed a chronic disease under 38 C.F.R. § 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As previously noted, the AOJ exhausted all efforts to locate the Veteran's complete service treatment records.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. 38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran asserts that his feet were frostbitten in 1952 while engaging in combat operations in Korea and that he currently suffers from residual symptoms in the lower extremities and feet as a result of this injury.  

While his available service treatment records reflect that a March 1953 service discharge examination revealed his lower extremities and feet to be normal, the Board finds that the Veteran's report of a frostbite injury during his service in Korea is consistent with the circumstances of his service.  In this regard, a unit personnel roster from the 309th Engineering Aviation Battalion indicates that the Veteran had been assigned to the Kunsen Air Base in February 1952 and, as such, exposure to cold temperatures is consistent with the conditions of his service.  38 U.S.C.A. 
§ 1154(a).

Post-service treatment records reflect the Veteran's complaints and treatment related to gout in his lower extremities and dystrophic changes to his toenails with powdering beginning in October 2000.  In a December 2009 VA treatment note, the Veteran complained of bilateral big toe, bilateral ankle and bilateral knee pain and reported that he had been diagnosed with gout 40 years ago.  An assessment of acute gouty arthritis was made.  He reported a 30 year history of gout in a second December 2009 VA treatment note.

A September 2013 Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of numbness in his feet that extended up to below the knees.  He reported that he had suffered from frostbite to his bilateral feet in 1952.  Following a physical examination and a review of the Veteran's claims file, diagnoses of frostbite and osteoarthritis to the bilateral feet were made.  The examiner opined that this condition was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness as the Veteran's nail changes were consistent with a fungal infections rather than frostbite.  The examiner further opined that the Veteran's diminished sensation to the level of the knee was consistent with peripheral neuropathy rather than frostbite and that it was unlikely that the Veteran's current problems with foot numbness were from his frostbite injury in 1952.

In an April 2014 addendum DBQ opinion, the VA examiner opined that it was less likely than not (less than a 50 percent probability) that the claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that, while the Veteran had sustained an in-service frostbite injury, his current nail changes were consistent with "[g]out" and peripheral vascular disease and that frostbite does not cause peripheral vascular disease as a late sequela.  The examiner further reasoned that peripheral vascular disease was a common condition in the general population that was multifactorial in origin but was chiefly related to smoking, diet and cholesterol levels and that there was no direct connection to the Veteran's service.  With regard to the toenail changes, the examiner noted that these changes were caused by fungus and had no relation to frostbite injury sustained 60 years ago.  The examiner opined that osteoarthritis was not caused by frostbite and that there was no relation between the Veteran's frostbite and osteoarthritis.  The examiner noted that osteoarthritis was multifactorial in origin, and was generally related to the use of the feet over the years, specific trauma damaging the joint, inflammatory disease or genetic predisposition.  Finally, the examiner noted that gout was an inborn error in metabolism causing deposition of crystals in the joint and opined that there was no causal relationship between the Veteran's gout and his frostbite injury.

The Board has initially considered whether service connection is warranted on a presumptive basis.  The clinical evidence of record fails to show that the Veteran manifested Raynaud's disease to a degree of 10 percent within the one year following his active duty service discharge in March 1953.  The Veteran reported the onset of his symptoms in 1969 and 1979 in the December 2009 VA treatment notes.  In addition, the clinical evidence of record does not establish that the Veteran has ever been diagnosed with Raynaud's disease nor has the Veteran reported such a diagnosis.  As such, presumptive service connection is not warranted for Raynaud's disease.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of frostbite to the feet.  While the evidence of record shows that the Veteran has several current diagnoses related to the lower extremities, including gout, toenail changes, osteoarthritis, and peripheral vascular disease, the probative evidence of record demonstrates that such are not related to his service.  In this regard, the Board places great probative weight on the VA examiners' opinions that the Veteran's lower extremity and feet disabilities were less likely than not related to service as his current symptoms were more consistent with gout and peripheral vascular disease.  The examiners further opined that the Veteran's current gout, peripheral vascular disease, toenail changes, and osteoarthritis were attributable to causes other than a frostbite injury and that a frostbite injury does not cause peripheral neuropathy as a late sequela.  Such opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.  

The Board notes that the Veteran has contended that his current foot and lower extremity symptoms are related to his in-service frostbite injury.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Here, while the Veteran is competent to describe the current manifestations of his lower extremity and foot disabilities and to describe his in-service frostbite injury, the Board accords such statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.   See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of foot and lower extremity disabilities requires the interpretation of results found on physical examination and knowledge of the internal physical processes.  There is no indication that the Veteran possesses the requisite medical knowledge to perform such an examination or interpret its results.  Furthermore, the Veteran has offered only conclusory statements regarding the relationship between his in-service frostbite injury and his current lower extremity disabilities, including gout and peripheral vascular disease.   In contrast, the VA examiners took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service symptoms as well as the current nature of his lower extremity disabilities.  Therefore, the Board accords greater probative weight to the VA examiners' opinions. 
  
Therefore, the Board finds that the Veteran's claimed residuals of frostbite to the feet is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's in-service frostbite injury.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.   However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of frostbite of the feet.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for residuals of frostbite to the feet is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


